Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26 have been examined.
Response to Amendment
The amendment filed on 17 May 2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-19, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (20080120181) in view of Cox et al. (20140267896) further in view of Suzuki et al. (5,786,760).
As per claim 1, 16,

the billboard further having a frame positioned to provide access to the one or more of the electronic advertisement or the light source (par 8, 17); and 
a control module having at least one processing element and programmed with instructions that, when executed by the at least one processing element (par 8, 21-23).
Chang does not explicitly disclose:
a sensor coupled to the advertising structure and positioned to detect activity on the frame or a ladder that is positioned to provide access to the frame.
However, Cox discloses:
the system is connected via the internet (par 236), cause the control module to:
a sensor coupled to the advertising structure and positioned to detect activity on the frame or a ladder that is positioned to provide access to the frame (par 222, 223, 227). A sensor is attached to an electronic billboard.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cox’s sensor coupled to the advertising structure and positioned to detect activity on the frame or a ladder that is positioned to provide access to the frame to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with a method of converting a static billboard into a dynamic electronic sign for roadside or building signage use. 
Chang does not explicitly disclose:
an advertising structure having a billboard mounted on a pole, the billboard having one or more of an electronic advertisement or a light source to illuminate an 
detect an occurrence of an intruder event based on the activity detected by the sensor; and
the system is connected via the internet, cause the control module to:
perform at least one action for deactivating one of controlling the electronic advertisement or the light source in response to detection of the intruder event.
However, Suzuki discloses:
an advertising structure having a billboard mounted on a pole, the billboard having one or more of an electronic advertisement or a light source to illuminate an advertisement on the billboard (Col. 5, ll. 61 – Col. 6, ll. 3) Suzuki discloses a light source that is strategically position to protect an area from intrusion by turning lights off when an intruder is detected by a sensor;
detect an occurrence of an intruder event based on the activity detected by the sensor (Col. 5, ll. 61 – Col. 6, ll. 3); and
perform at least one action for deactivating one of controlling the electronic advertisement or the light source in response to detection of the intruder event (Col. 3, ll. 33-40; Col. 5, ll. 61 – Col. 6, ll. 3). Suzuki discloses a sensor detecting an intruder.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suzuki’s an advertising structure having a billboard mounted on a pole, the billboard having one or more of an electronic advertisement or a light source to illuminate an advertisement on the billboard, and the billboard further having a frame positioned to provide access to the one or more of the electronic advertisement or 
As per claim 2,
Cox discloses the instructions, when executed by the at least one processing element, cause the control module to deactivate the light source in response to the detection of the intruder event (par 4, 23, 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cox’s the instructions, when executed by the at least one processing element, cause the control module to deactivate the light source in response to the detection of the intruder event to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with a method of converting a static billboard into a dynamic electronic sign for roadside or building signage use.
As per claim 3,
Cox discloses the instructions, when executed by the at least one processing element, cause the control module to deactivate the electronic advertisement in response to the detection of activity on the frame by the sensor (par 52).

As per claim 4,
Cox discloses the instructions, when executed by the at least one processing element, cause the control module to control a device to provide an audio alert in response to the detection of the intruder event (par 5, 13, 155).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cox’s instructions, when executed by the at least one processing element, cause the control module to control a device to provide an audio alert in response to the detection of the intruder event to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with a method of converting a static billboard into a dynamic electronic sign for roadside or building signage use.
As per claim 5,
Chang discloses further comprising a camera coupled to the advertising structure, and wherein the instructions, when executed by the at least one processing element, cause the control module to control the camera to capture at least 
As per claim 6,
Cox discloses a second light source positioned to illuminate an area viewed by the camera, wherein the instructions, when executed by the at least one processing element, cause the control module to activate the second light source in response to the detection of intruder event (par 4, 23, 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cox’s a second light source positioned to illuminate an area viewed by the camera, wherein the instructions, when executed by the at least one processing element, cause the control module to activate the second light source in response to the detection of intruder event to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with a method of converting a static billboard into a dynamic electronic sign for roadside or building signage use.
As per claim 7,
Chang discloses further comprising a camera coupled to the advertising structure, and wherein the instructions, when executed by the at least one processing element, cause the control module to control the camera to capture video images for a predetermined time period in response to the detection of the intruder event (par 8, 22-25, 107).
As per claim 8,

at least one sensor positioned at the advertising structure to detect activity in a predetermined area of the advertising structure (par 8, 22-25);
at least one camera positioned to capture a video of the predetermined area of the advertising structure (par 8, 22-25); and
a control module coupled to the at least one sensor and the at least one camera to communicate with the at least one sensor and the at least one camera, the control module comprising:
a network transceiver for communicating with a network; and at least one first processing element, the control module programmed with first instructions that, when executed by the at least one first processing element, cause the control module to activate the at least one camera in response to the detection of activity by the at least one sensor to capture video of the predetermined area of the advertising structure thereby defining video data (par 8, 22-25, claim 13);
transmit the video data to a remote device via the network transceiver and the network (par 21-23).
Suzuki discloses
receive a notification from the remote device via the network transceiver and network to implement a protective measure for the advertising structure, wherein the protective measure includes one or more of deactivating an electronic advertisement on the advertising structure or deactivating a light source positioned at the advertising structure configured to illuminate an advertisement on the advertising structure (Col. 5, 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suzuki’s receive a notification from the remote device via the network transceiver and network to implement a protective measure for the advertising structure, wherein the protective measure includes one or more of deactivating an electronic advertisement on the advertising structure or deactivating a light source positioned at the advertising structure configured to illuminate an advertisement on the advertising structure to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with a method of converting a static billboard into a dynamic electronic sign for roadside or building signage use.
As per claim 9,
Chang discloses the first instructions, when executed by the at least one first processing element, cause the control module to transmit the video data to the remote device in response to the at least one sensor detecting a plurality of activities within a predetermined time period (par 21-23).
As per claims 10, 17,
Cox discloses a warning device to provide an alert at the predetermined area of the advertising structure, the warning device comprises one of a light, siren, alarm or speaker, and wherein the first instructions, when executed by the at least one first processing element, cause the control module to activate the warning device to provide 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cox’s a warning device to provide an alert at the predetermined area of the advertising structure, the warning device comprises one of a light, siren, alarm or speaker, and wherein the first instructions, when executed by the at least one first processing element, cause the control module to activate the warning device to provide the alert as the protective measure in response to the received notification from the remote device to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with a method of converting a static billboard into a dynamic electronic sign for roadside or building signage use.
As per claims 11, 18
Cox discloses the first instructions, when executed by the at least one first processing element, cause the control module to disconnect power to one or more of the electronic advertisement or the response to receiving the notification from the remote device (par 5, 13, 155). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cox’s the first instructions, when executed by the at least one first processing element, cause the control module to disconnect power to one or more of the electronic advertisement or the response to receiving the notification from the remote device to Chang’s advertising structure monitoring system. One would be 
As per claim 12,
Chang discloses the remote device is one of a server computer or a user computing device (par 21-23).
As per claim 13,
Chang discloses the server computer has at least one second processing element and is programmed with second instructions that, when executed by the at least one second processing element, cause the server computer to execute image processing logic to process the video data in order to identify a person approaching the advertisement in the video data and to transmit the notification to the control module in response to identifying a person approaching the advertisement with the image processing logic (par 8, 22-25).
As per claim 14,
Cox discloses the server computer provides the video data to the user computing device, and the notification to implement the protective measure is provided by the user computing device in response to a user viewing the video data (par 5, 13, 155).
As per claim 19,
Suzuki discloses:
the implementing a responsive action includes disconnecting power to at least one of the electronic advertisement or the light source (Col. 5, ll. 61 – Col. 6, ll. 3) Suzuki discloses a light source that is strategically position to protect an area from intrusion by turning lights off when an intruder is detected by a sensor;
the light source to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with techniques for asset protection using sensors to detect abnormal activities. 
As per claim 22,
Chang discloses activating at least one camera with a control module in response to the detected activity by the at least one sensor, the at least one camera being positioned to capture image data of the area of the advertising structure associated with the detected activity by the at least one sensor (par 8, 22-25); and
the determining an occurrence of the intruder event with the control module includes determining an occurrence of the intruder event based on the detected activity by the at least one sensor and the image data captured by the at least one camera (par 8, 22-25).
As per claim 23,
Suzuki discloses wherein the instructions, when executed by the at least one processing element, cause the control module to disconnect power to the electronic advertisement to deactivate the electronic advertisement (Col. 5, ll. 61 – Col. 6, ll. 3) Suzuki discloses a light source that is strategically position to protect an area from intrusion by turning lights off when an intruder is detected by a sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suzuki’s the instructions, when executed by the at least one 
As per claim 24,
Suzuki discloses the instructions, when executed by the at least one processing element, cause the control module to adjust a relay connected between a power supply and the electronic advertisement to disconnect power to the electronic advertisement (Col. 5, ll. 61 – Col. 6, ll. 3) Suzuki discloses a light source that is strategically position to protect an area from intrusion by turning lights off when an intruder is detected by a sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suzuki’s the instructions, when executed by the at least one processing element, cause the control module to adjust a relay connected between a power supply and the electronic advertisement to disconnect power to the electronic advertisement to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with techniques for asset protection using sensors to detect abnormal activities.
As per claim 25,
Suzuki discloses the instructions, when executed by the at least one processing element, cause the control module to:
the light source in response to the received signal from the server computer (Col. 5, ll. 61 – Col. 6, ll. 3) Suzuki discloses a light source that is strategically position to protect an area from intrusion by turning lights off when an intruder is detected by a sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suzuki’s transmit information relating to the activity detected by the sensor to a server computer; receive a signal from the server computer indicating detection of the intruder event; and deactivate one of the electronic advertisement or the light source in response to the received signal from the server computer to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with techniques for asset protection using sensors to detect abnormal activities. 
As per claim 26,
Suzuki discloses the instructions, when executed by the at least one processing element, cause the control module to:
receive a second signal from the server computer after deactivating the one of the electronic advertisement or the light source (Col. 5, ll. 61 – Col. 6, ll. 3) Suzuki discloses a light source that is strategically position to protect an area from intrusion by turning lights off when an intruder is detected by a sensor; and
the light source in response to the received second signal from the server computer (Col. 5, ll. 61 – Col. 6, ll. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suzuki’s receive a second signal from the server computer after deactivating the one of the electronic advertisement or the light source and activate the deactivated one of the electronic advertisement or the light source in response to the received second signal from the server computer to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with techniques for asset protection using sensors to detect abnormal activities. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (20080120181) in view of Cox et al. (20140267896) further in view of Suzuki et al. (5,786,760) further in view of Shand (20030126013).
As per claim 15,
The Chang, Cox and Suzuki combination discloses the claimed invention as in claim 8. The combination does not explicitly disclose:
the at least one sensor comprises a motion detector.
However Shand discloses the at least one sensor comprises a motion detector (par 5, 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Shand’s the at least one sensor comprises a motion detector to the combination’s light source coupled to the billboard and positioned to illuminate the .
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (20080120181) in view of Cox et al. (20140267896) further in view of Suzuki et al. (5,786,760) further in view of Yousefi, Ali et al. ,“Aggregating Seismic, Acoustic and Vibration Sensor Outputs for Enhancing Threat Detection Performance and Estimating Threat-Level”, December 2011, University of Southern California, IEEE article, pages 202-203, hereinafter “Yousefi”.
As per claim 20,
The Chang, Cox and Suzuki discloses the claimed invention as in claim 16. The combination does not explicitly disclose:
automatically determining, with the control module, whether the detected activity by the at least one sensor is a scheduled activity.
However, Yousefi discloses automatically determining, with the control module, whether the detected activity by the at least one sensor is a scheduled activity (page 203); and
overriding, by the control module, an implementation of the responsive action in response to a determination that the detected activity is a scheduled activity (page 203).Yousefi discloses detection of an abnormal activity in contrast to normal activities. 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Yousefi’s automatically determining, with the control module, whether the detected activity by the at least one sensor is a scheduled activity to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with techniques for asset protection using sensors to detect abnormal activities.
As per claim 21,
Yousefi further discloses the determining an occurrence of the intruder event includes identifying, with the control module, a sequence of detected activity occurring in a plurality of areas of the advertising structure (pages 202, 203).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Yousefi’s determining an occurrence of the intruder event includes identifying, with the control module, a sequence of detected activity occurring in a plurality of areas of the advertising structure to Chang’s advertising structure monitoring system. One would be motivated to do this in order to provide advertisers with techniques for asset protection using sensors to detect abnormal activities.
Response to Arguments
Applicant Remarks filed on 5/17/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Suzuki to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALVIN L BROWN/           Primary Examiner, Art Unit 3621